'_|L, ij (IZ`O_§)O%Q§‘

MR. JASON T. PEGUES #728196
HUNTSVILLE UNIT
815 12th STREET
HUNTSVILLE, TEXAS 77348

JULY 15,2015

TO: THE COURT OF CRIMINAL APPEALS
CLERK OF THE COURT: ABEL ACOSTA
P.O. BOX 12308
CAPITOL STATION
AUSTIN, TEXAS 78711

Re: EX parte JASON TYRQNE PEGUES V. THE STATE OF TEXAS
IN REFERENCE TO CAUSE NO.94-DCR-OZ6185 HC3 and 94-DCR-026185 HC&
[wR-74,762-03¢oosz-7é,762-Oa¢¢¢le-7£",762_05]»

DEAR CLERK OF THE COURT:

ENCLOSED IS A COPY OF A MOTION THAT WAS FILED IN THE TRIAL COURT IN
REFERENCE TO THE ABOVE MENTIONED CAUSE NUMBERS AND WRITS. IF YOU WILL
PLEASE FILE THIS IN THE COURT SO THAT IT MAY BE TAKEN INTO 
CONSIDERATION UPON HEARING AND RULING, I WOULD REALLY APPRECIATE IT.
THANK YOU FOR YOUR TIME AND ASSISTANCE.

SPECTFUL SUBMITTED,

/.¢1(7#%£
AsoN7TY§0NE/PEGUES #72§§%6
APPLICANT.

 

1 RE@EWE® QN

©@UR'\T OF CPFMHNAL APPEALS
JUL 17 2015

AF@@HA©@SE@,©H@W<

lofl

No.94-DCR-026185 HC3 and 94-DCR-026185 HCA

WR-74,762-O3....WR-74,762-Oh....WR-74,762-05

NOTICE TO THIS HONORABLE COURT

EX PARTE

Jason T. Pegues

mw’mmw’mmw’m

THE FOLLOWING IS TO INFORM THIS HONORABLE COURT THAT A MOTION HAS
BEEN FILED IN THE TRIAL COURT, AND THAT THE APPLICANT HAS SENT A COPY

TO THIS HONORABLE COURT. IN SUPPORT OF SUCH MOTION.SEE:

EX parte POND,418 S.W.3d 94 n.13 (TEX.CRIM.APP.ZOIB):

Best practices include filing all materials with the
Trial Court before the Trial Judge has signed his
Findings of Fact and made his Recommendation
to this court. But an Applicant is not foreclosed from
amending or supplementing his materials even after
application is forwarded to this court, as long as those

materials are filed in the Trial Court.

    

#728?96

   
    

CC/FILE: APPLICANT:

 

 

 

 

.5\`